Case 1:21-cv-00741-LDH-RLM Document 1 Filed 02/11/21 Page 1 of 4 PageID #: 1


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

THALIA LARDOUTSOS,
                                                          NOTICE OF REMOVAL
                                     Plaintiff,
v.                                                        Civil Action #:

LOWE’S HOME IMPROVEMENT and
LOWE’S HOME CENTERS, LLC,

                                     Defendants.

TO:      United States District Court
         Eastern District of New York

         Pursuant to 28 U.S.C. §1441 and 1332, the action entitled Thalia Lardoutsos v. Lowe’s

Home Centers, LLC, et al. commenced in the Supreme Court of the State of New York for the

County of Queens, Index Number 710351/2020, is hereby removed by Defendant, Lowe’s Home

Centers, LLC (incorrectly sued as “Lowe’s Home Improvement and Lowe’s Home Centers,

LLC”) (hereinafter “Lowe’s” or “Defendant”), from the Supreme Court of the State of New

York, County of Queens to the United States District Court for the Eastern District of New York

by the filing of this Notice of Removal with the Clerk of the United States District Court for the

Eastern District of New York.

         Defendant, by and through its attorneys, Goldberg Segalla LLP, respectfully states the

following as grounds for removing this action:

                                      Procedural History

         1.    On or about July 17, 2020, the above-captioned civil action was commenced in

the Supreme Court of the State of New York, County of Queens. Plaintiff’s Summons and

Verified Complaint were assigned Index Number 710351/2020 (hereinafter, the “State Court

Action”).

         2.    According to the Affidavit of Service filed on August 4, 2020, the Verified



28967668.v1
Case 1:21-cv-00741-LDH-RLM Document 1 Filed 02/11/21 Page 2 of 4 PageID #: 2



Complaint was delivered to the Lowe’s Home Improvement retail store, located at 700 Dibblee

Drive, Garden City, New York 11530 on July 23, 2020. While Lowe’s does not agree that the

delivery of the Verified Complaint to the store constituted proper service under New York law,

Lowe’s has since accepted service of the Verified Complaint.

         3.    Copies of all process, pleadings, and orders served upon parties in the State Court

Action are attached hereto as Exhibit A.

         4.    The State Court Action seeks monetary damages for personal injuries allegedly

sustained by plaintiff, Thalia Lardoutsos, while walking in the parking lot in front the Lowe’s

Home Improvement retail store located at 700 Dibblee Drive, Garden City, New York 11530.

                                             Parties

         5.    Upon information and belief, plaintiff is a resident of Queens County, State of

New York.

         6.    Defendant is incorporated under the laws of the state of North Carolina and has a

principal place of business in North Carolina.

         7.    More specifically, Lowe’s Home Centers, LLC, is a limited liability company

organized under the laws of North Carolina and with a principal place of business at 1000

Lowe’s Boulevard, Mooresville, North Carolina 28117.

         8.    The sole member of Lowe’s Home Centers, LLC is Lowe’s Companies, Inc.

         9.    Lowe’s Companies, Inc. was incorporated under the laws of North Carolina and

has a principal place of business at 1000 Lowe’s Boulevard, Mooresville, North Carolina 28117.

         10.   Accordingly, full diversity exists between the parties.




28967668.v1
Case 1:21-cv-00741-LDH-RLM Document 1 Filed 02/11/21 Page 3 of 4 PageID #: 3



                                            Jurisdiction

         11.   This Court has subject-matter jurisdiction of the action pursuant to 28 U.S.C. §

1332 because it is a civil action between citizens of different states, and the matter in controversy

exceeds the sum or value of $75,000.00, exclusive of interest and costs.

                                         Basis for Removal

         12.   This Court has subject-matter jurisdiction on the basis of diversity of citizenship

under 28 U.S.C. § 1332. Venue is proper pursuant to 28 U.S.C. § 1441(a) because this is the

federal district court for the district embracing the place where the state court suit is pending.

         13.   Though the Verified Complaint does not state the amount of damages that will be

sought, in response to Lowe’s discovery demands, plaintiff claims damages in the amount of $1

million dollars. Therefore, it is Lowe’s good faith belief that the amount in controversy exceeds

the sum or value of $75,000.00, exclusive of interest and costs. Plaintiff’s discovery response

dated January 15, 2021 is attached as Exhibit B.

         14.   As required by 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being

served upon plaintiff, by and through her attorneys of record, and is being filed with the Clerk of

the Court of the State of New York, Supreme Court, County of Queens.

         15.   Copies of all process, pleadings, and orders served upon Defendant in the State of

New York Supreme Court, County of Queens, Index No. 710351/2020, are attached as Exhibit

A.

        16.    No previous application has been made for the relief requested herein.




28967668.v1
Case 1:21-cv-00741-LDH-RLM Document 1 Filed 02/11/21 Page 4 of 4 PageID #: 4



         WHEREFORE, Defendant files this Notice of Removal so that the State Court Action

bearing Index No. 710351/2020 now pending in the State of New York, Supreme Court, County

of Queens be removed to this court for all further proceedings.

Dated: Buffalo, New York
       February 11, 2021

                                                    GOLDBERG SEGALLA LLP

                                                       s/ Joseph Hanna
                                                    Joseph M. Hanna, Esq. (JH2603)
                                                    Attorney for Defendant
                                                    Lowe’s Home Centers, LLC
                                                    665 Main Street
                                                    Buffalo, New York 14203-1425
                                                    (716) 566 - 5400
                                                    jhanna@goldbergseglla.com


TO:      Tonino Sacco, Esq.
         Sacco & Fillas, LLP
         Attorneys for Plaintiff
         31-19 Newton Avenue, 7th Floor
         Astoria, New York 11102
         (718) 746-3440




28967668.v1
